DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is noted that claims 1-4 are canceled and claims 5-8 are pending in the present application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  
The drawings must show every feature of the invention specified in the claims.  Therefore, the method of claim  must be shown or the feature(s) canceled from the claim(s).  
The drawings lack labels within the boxes. FIG. 1 needs to be amended to include labels in boxes 3, 4, 6, 7, 8, 10, 12, 17, 19, 20, 21, 22 and 24. For instance, box 3 needs to be amended to include the label “Accumulator”.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of U.S. Application No. 16/645,264 in view of Ward US20080143292A1.
Claim 5 of 16/644,241 (pending application)
Claim 5 of 16/645,264
Claim 5: A method for charging an accumulator via a charging apparatus, the accumulator having at least one energy storage cell, a first data interface and a wake-up circuit for activating control electronics of the accumulator, and the charging apparatus having a second data interface, a controller, a timer and a switch apparatus, the first and second data interfaces being connected to one another via a first communication line and a second communication line for differential communication between the accumulator and the charging apparatus, the method comprising the steps of: setting the timer to a predetermined setting the control electronics of the accumulator to a deactivation mode, so that no charging current flows from the charging apparatus to the accumulator and no current flows from the at least one energy storage cell to the control electronics of the accumulator; sending at least one signal from the charging apparatus to the accumulator via the first and second communication lines after the predetermined period of time has elapsed; activating the wake-up circuit for activating control electronics by detecting a voltage value Page 3 of 5Attorney Docket No. 5068.1297 from the first or second communication line, wherein the voltage value is consistent with either a dominant or recessive state of the first or second communication line; setting the control electronics to an activation mode via the wake-up circuit; and requesting or releasing a charging current from the charging apparatus via the accumulator. 

A method for controlling a rechargeable battery on a machine tool, the rechargeable battery including a first data interface and a wake-up circuit for activating control electronics of the rechargeable battery, and the machine tool including a second data interface and a controller, the first and second data interfaces being connected to one another via a first and a second communication line for differential communication between the rechargeable battery and the machine tool, the method comprising the steps of: setting the control electronics of the rechargeable battery to a deactivation mode, with the result that no current flows from the rechargeable battery into the control electronics and to the machine tool; transmitting at least one signal from the machine tool to the rechargeable battery via the first and second communication lines; activating the wake-up circuit for activating control electronics by detecting a voltage value from the first or second communication line, wherein the voltage value corresponds to either the dominant or the recessive state of the first or second Page 3 of 5Attorney Docket No. 5068.1306 communication line; setting the control electronics of the rechargeable battery to an activation mode via the wake-up circuit; and enabling current to be drawn from the rechargeable battery by the machine tool.


Claim 6 of 16/644,241 (pending application)       
Claim 6 of 16/645,264
Claim 6: A system for performing the method as recited in claim 5 and comprising: comprising the accumulator and the charging apparatus; the accumulator including the at least one energy storage cell, the first data interface and the wake-up circuit for activating the control electronics of the accumulator, and the charging apparatus the second data interface, the controller, the timer and the switch apparatus, the first and second data interfaces being connected to one another via the first and the second communication lines for differential communication between the accumulator and the charging apparatus.
A system comprising the rechargeable battery and the machine tool for carrying out the method as recited in claim 5, the rechargeable battery including the first data interface and the wake-up circuit for activating the control electronics of the rechargeable battery, and the machine tool including the second data interface and the controller and wherein the first and second data interfaces are connected to one another via the first and the second communication line for differential communication between the rechargeable battery and the machine tool.


Claim 7 of 16/644,241 (pending application)
Claim 7 of 16/645,264
Claim 7: The accumulator for performing the method as recited in claim 5 in conjunction with the charging apparatus, the accumulator comprising: the at least one energy storage cell, the first data interface and the wake-up circuit for activating the control electronics of the accumulator.
Claim 7: A rechargeable battery for carrying out the method as recited in claim 5 wherein the rechargeable battery includes the first data interface and the wake-up circuit for activating the control electronics of the rechargeable battery.


Claim 8 of 16/644,241 (pending application)
Claim 8 of 16/645,264
Claim 8: The charging apparatus for performing the method as recited in claim 5 in conjunction with the accumulator, the charging apparatus comprising: the second data interface, the controller, the timer and the switch apparatus.
Claim 8: A machine tool for carrying out the method as recited in claim 5 wherein the machine tool includes the second data interface and the controller.


It is noted that the wording “rechargeable battery” from 16/645,264 is not patentably distinct from the working “accumulator” from the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 5, as stated above, ‘264 claims  a method for controlling a rechargeable battery on a [second device], the rechargeable battery has a first data interface and a wake-up circuit, and the [second device] including a second data interface and a controller, the first and second data interfaces are connected to one another, the method comprising the steps of: setting the control electronics of the rechargeable battery to a deactivation mode; transmitting at least one signal from the [second device] via the first and second communication lines; activating the wake-up circuit for activating control electronics by detecting a voltage value from the first or second communication line; setting the control electronics of the rechargeable battery to an activation mode via the wake-up circuit; and enabling current to be drawn from the rechargeable battery by the [second device].
However, ‘264 is silent as to the second device being a charging apparatus and having a timer and a switch apparatus and beginning the method by setting the timer to a predetermined period of time.
Ward teaches a battery charger (80) including cell charge controller (82), switches (84) and a timer (85). The charger (80) sends a signal to the battery (42) on a timed basis (Ward; FIG. 13; ¶77).
It would be obvious to one of ordinary skill in the art to modify claim 5 of ‘264 to further include a charger with a connection to the battery that is similar to that of a machine tool, such as that in Ward, in order to provide a compatible connection between the both the charger and the machine tool to the battery. The additional features of the switch and the timer found in the 
Regarding claim 6, as stated above, ‘264 claims a system comprising the rechargeable battery and the [second device] for carrying out the method as recited in claim 5, the rechargeable battery including the first data interface and the wake-up circuit, and the [second device] includes the second data interface and the controller.
However, ‘264 is silent as to the second device being a charging apparatus and having a timer and a switch apparatus and beginning the method by setting the timer to a predetermined period of time.
Ward teaches a battery charger (80) including cell charge controller (82), switches (84) and a timer (85). The charger (80) sends a signal to the battery (42) on a timed basis (Ward; FIG. 13; ¶77).
It would be obvious to one of ordinary skill in the art to modify claim 5 of ‘264 to further include a charger with a connection to the battery that is similar to that of a machine tool, such as that in Ward, in order to provide a compatible connection between the both the charger and the machine tool to the battery. The additional features of the switch and the timer found in the charging device are commonly found elements in charging devices. It would be obvious to provide the switch and the timer of Ward in order to regulate the charging of the battery and prevent overcharging (Ward; ¶77).
Regarding claim 7, as discussed above, ‘264 claims a rechargeable battery for carrying out the method as recited in claim 5 wherein the rechargeable battery includes the first data interface and the wakeup circuit for activating the control electronics of the rechargeable battery.
claim 8, as discussed above, ‘264 claims a [second device] for carrying out the method as recited in claim 5 wherein the [second device includes the second data interface and the controller.
‘264 is silent as to the second device being a charging apparatus and having a timer and a switch apparatus.
Ward teaches a battery charger (80) including cell charge controller (82), switches (84) and a timer (85). 
It would be obvious to one of ordinary skill in the art to modify claim 5 of ‘264 to further include a charger with a connection to the battery that is similar to that of a machine tool, such as that in Ward, in order to provide a compatible connection between the both the charger and the machine tool to the battery. The additional features of the switch and the timer found in the charging device are commonly found elements in charging devices. It would be obvious to provide the switch and the timer of Ward in order to regulate the charging of the battery and prevent overcharging (Ward; ¶77).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al. US20160056655A1 in view of Ward US20080143292A1.
Regarding claim 5, Kaneda discloses charging of a battery pack (1) – or accumulator - by a charger (60) – or charging apparatus (Kaneda; ¶40). 

Kaneda teaches that the charger (60) includes a communication terminal (68) – or a second data interface and a charging control circuit (62) – or a controller - that performs charging control (Kaneda; ¶62). The communication terminal (8) of the battery pack (1) is attached to the communication terminal (68) of the charger to enable data communication between the charging control circuit (62) and the control circuit (31) in the battery pack (1) (¶62). The line connecting the charger (60) and battery pack (1) is interpreted as a first communication line.
Kaneda teaches setting a specified period of time – 0.5 seconds (¶109). Although no timer is specifically disclosed, because a time is set a timer is implied.
The communication terminal (8) of the battery pack (1) and the communication terminal (68) of the charger (60) enabling data communication between the charging control circuit (62) and the control circuit (31) in the battery pack (1) (Kaneda; ¶62). Thus, the charger (60) of Kaneda is disclosed as being configured to send at least one signal to the battery pack (1) via the communication line.
Kaneda teaches that when the control circuit (31) goes into a sleep mode – or deactivation mode the function of the control circuit (31) is stopped (Kaneda; ¶109). Function of the control circuit (31) would include the charging and discharging of current from the battery pack (1).
Kaneda discloses that the control circuit (31) is configured to wake up when the battery pack (1) is attached to the charger (60) and the control voltage Vcc is inputted (Kaneda; ¶109). 
Kaneda discloses that the control circuit (31) is configured to wake up and return to a regular operation when the wake-up conditions are met (Kaneda; ¶109). A regular operation is charging of the battery (10) in the battery pack (1) by the charger (60) (Kaneda; ¶40). Because it is the control circuit (31) of the battery (10) that monitors the voltage of each of the cells (11-15), the control circuit (31) communicates with the charger (60) to supply power to the battery pack (1) (Kaneda; ¶62).
Kaneda fails to explicitly disclose the charging apparatus having a timer – although a timer is implied with the battery pack (1) of Kaneda – and a switch apparatus, a second communication line for differential communication between the accumulator and the charging apparatus. Further, Kaneda is silent as to the method including sending the at least one signal after the predetermined period has elapsed.
While Kaneda does not explicitly disclose using a second communication line, it would have been obvious to one of ordinary skill in the art to use a different number of lines dependent on the method for signal transmission or the transmission system used as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143).
Ward teaches a battery charger (80) including cell charge controller (82), switches (84) and a timer (85). The charger (80) sends a signal to the battery (42) on a timed basis (Ward; FIG. 13; ¶77).
It would be obvious to one of ordinary skill in the art to provide the timer of Ward to the battery charger of Kaneda and send a signal to the battery after a predetermined amount of time 
Regarding claim 6, Kaneda discloses a system that includes a battery pack (1) – or accumulator – and a charger (60) – or charging apparatus (Kaneda; ¶40) that performs the method discussed with claim 5.
Kaneda discloses that the battery pack (1) includes a plurality of rechargeable battery cells (11-15) – or at least one energy storage cell (Kaneda; ¶38), a communication terminal (8) – or a first data interface (Kaneda; ¶56), and an operation unit (41) – or wakeup circuit – of control circuit (31) is activated when the power-supplied from the regulator (32), thus waking up the control electronics (Kaneda; ¶75 and 109-110).
Kaneda teaches that the charger (60) includes a communication terminal (68) – or a second data interface and a charging control circuit (62) – or a controller - that performs charging control (Kaneda; ¶62). The communication terminal (8) of the battery pack (1) is attached to the communication terminal (68) of the charger to enable data communication between the charging control circuit (62) and the control circuit (31) in the battery pack (1) (¶62). The line connecting the charger (60) and battery pack (1) is interpreted as a first communication line.
Kaneda is silent as to the charging apparatus including a timer and a switch apparatus, a second communication line for differential communication between the accumulator and the charging apparatus.
While Kaneda does not explicitly disclose using a second communication line, it would have been obvious to one of ordinary skill in the art to use a different number of lines dependent on the method for signal transmission or the transmission system used as obvious to try choosing 
Ward teaches a battery charger (80) including cell charge controller (82), switches (84) and a timer (85). 
It would be obvious to one of ordinary skill in the art to provide the timer of Ward to the battery charger of Kaneda in order to regulate the charging of the battery and prevent overcharging (Ward; ¶77).
Regarding claim 7, Kaneda discloses a battery pack (1) – or accumulator – for performing the method of claim 5 that also includes a charger (60) – or charging apparatus (Kaneda; ¶40).
Kaneda discloses that the battery pack (1) includes a plurality of rechargeable battery cells (11-15) – or at least one energy storage cell (Kaneda; ¶38), a communication terminal (8) – or a first data interface (Kaneda; ¶56), and an operation unit (41) – or wakeup circuit – of control circuit (31) is activated when the power-supplied from the regulator (32), thus waking up the control electronics (Kaneda; ¶75 and 109-110).
Regarding claim 8, Kaneda discloses a charger (60) – or charging apparatus for performing the method of claim 5 that also includes a battery pack (1) – or accumulator (Kaneda; ¶40).
Kaneda teaches that the charger (60) includes a communication terminal (68) – or a second data interface and a charging control circuit (62) – or a controller - that performs charging control (Kaneda; ¶62). 
	Kaneda is silent as to the charging apparatus including a timer and a switch apparatus.
Ward teaches a battery charger (80) including cell charge controller (82), switches (84) and a timer (85). 

Citation of Relevant Prior Art
	The prior art made of record and not relied upon but is considered pertinent to applicant’s disclosure:
Mercer US5982148 teaches a charging device having a switch and a timer.
Takechi et al. US55864224 teaches a charging device having a switch and a timer.
Li CN107919702A teaches a timing charger having a switch and a control module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859